Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22" and "22A" have both been used to designate the same element in Figure 1B.  
	Reference characters "122" and "122A" have both been used to designate the same element in Figure 2B.  
	It should be noted that a reference character denoting an overall element should include an arrowhead at the end of its leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means”, and “said,” should be avoided.

The disclosure is objected to because of the following informalities:	The first paragraph of the specification does not provide a priority statement denoting the related documents from which the instant application is derived.
	In paragraph [0036], reference characters “22A” and “22B” should be replaced with reference characters - -122A- - and - -122B- - to correspond with the drawings.  
Appropriate correction is required.

Claim Objections
Claims 2-3 and 10-12 are objected to because of the following informalities:  The term “less” should be removed throughout claims 2-3 and 11-12.  
	The term “spoke” should be replaced with the term - -spokes- - in line 14 of claim 10. 
	These corrections are for grammatical clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “considerably” in claims 1 and 10 is a relative term which renders the claims indefinite. The term “considerably” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
The term “near” in claims 1 and 10 is a relative term which renders the claims indefinite. The term “near” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

The term “about” in claims 3 and 12 is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

The term “slightly” in claims 9 and 18 is a relative term which renders the claims indefinite. The term “slightly” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claims 1 and 10 recite the limitations "the associated walls" in lines 15 and 17, respectively; and "the outer flange" in lines 16, 18, and 21, and 18, 20, and 23, respectively.  There is insufficient antecedent basis for this limitation in the claims. These limitations have not been previously set forth in the claims.

Claims 5 and 14 recite the limitation "the portion" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claims. This limitation has not been previously set forth in the claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 10, 14, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al (8,454,099). Sano et al shows a disc wheel having all of the features as set forth in the above claims. 
	Per claims 1, 10, and 19, Sano et al shows a steel wheel having a rim 2 with a disc 10 welded thereto. The disc 10 defines a central axis and includes a center mounting portion, an outer rim connecting flange 10c, a plurality of spokes 10b connecting the center mounting portion to the outer rim connecting flange 10c, and a ventilation opening 20 located between adjacent spokes 10b. The center mounting portion includes a central opening 10d and a plurality of lug bolt mounting holes 10e. The outer rim connecting flange 10c is parallel to the axis, and includes a side edge. As best seen in Figure 3, each of the spokes 10b includes a center wall, a generally axially outwardly extending side wall extending from each end of the center wall, and a bent back outwardly extending outer wall 11 extending from each of the side walls. As best seen in Figure 1, a width defined by the center wall of the spoke 10b is narrowed or reduced along a substantial portion of the radial length of the spoke 10b as the center wall extends generally from the center mounting portion to the outer rim connecting flange 10c, as does the width of the outer wall 11 of the spoke 10b. This causes a first width of the central wall at a point “near” the center mounting portion to be greater than a second width of the central wall at a point “near” the outer rim connecting flange, and a third width of the outer walls at a point “near” the center mounting portion to be greater than a fourth width of the outer walls at a point “near” the outer rim connecting flange.
	Per claims 5 and 14, the ventilation opening 20 includes a concave angle along the portion defined by the outer wall 10c of the adjacent pair of spokes 10b. 
	Per claims 8 and 17, the number of spokes 10b is equal to the number of bolt holes 10e, and the bolt holes 10e are aligned with the spokes 10b. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. Sano et al does not disclose the percentage of the difference between the first and second widths and the third and fourth widths. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the widths of the spoke portions suitable to allow the wheel to support the desired loads during use without failing.  

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al as applied to claims 1-3, 5, 8, 10-12, 14, 17, and 19 above, and further in view of McCorry et al (7,984,551). Sano et al does not show the ventilation opening having a center hole defined by three radii. 
	McCorry et al teaches the use of a ventilation opening of a disc wheel having a center hole defined by three radii in Figure 12. Namely, at least portions 170B, 170A, and 172A of the center hole of the ventilation opening have different radii. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the ventilation openings of Sano et al in the manner taught by McCorry et al as a substitute equivalent configuration, dependent upon aesthetics, airflow, and positioning during manufacturing. 

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al as applied to claims 1-3, 5, 8, 10-12, 14, 17, and 19 above, and further in view of Kondo et al (8,596,726). Sano et al does not show the center wall of the spokes being generally concave. 
	Figures 2-3, and 5 of Kondo et al teaches the use of a spoke 33 having a center wall 33a that is generally concave (Figure 5). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the center wall of the spokes of Sano et al as a generally concave surface, as a substitute equivalent configuration, dependent upon the desired aesthetics of the wheel and to reduce stress concentrations in the spokes.  

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al as applied to claims 1-3, 5, 8, 10, 14, 17, and 19 above, and further in view of Aliff et al (7,104,611). Sano et al does not show the backside of each lug bolt hole including a mounting pad.
	Figures 5 and 7 of Aliff et al teaches the use of a disc wheel having lug bolts holes 52 with mounting pads 51 on the backside thereof. The mounting pads 51 includes a pair of side walls 542 that taper radially outwardly from a substantial portion thereof, with the angular distance between the side walls 542 being generally equal to one another. 
	Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a mounting pad as taught by Aliff et al on the wheel of Sano et al, for the purpose of providing a reinforced contact surface at the bolt holes to prevent distortion of the wheel center mounting portion during mounting on an axle hub. 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al as applied to claims 1-3, 5, 8, 10, 14, 17, and 19 above, and further in view of Coleman et al (7,469,973). Sano et al does not show the center mounting portion including ribs disposed between each pair of adjacent lug bolt holes.
	Coleman et al teaches the use of a disc wheel having a center mounting portion with ribs 24 located between adjacent lug bolt holes 22. The ribs 24 includes a generally flat (or planar) wall portion for a substantial portion thereof, as the wall portion extends radially outwardly from the center mounting portion. 
	Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the center mounting portion of Sano et al with ribs between each adjacent pair of mounting holes, for the purpose of reinforcing the center mounting portion of the wheel, to prevent distortion during attachment to an axle hub. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 with 5-6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 11,084,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are fully encompassed by the patented claims. Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.
	Furthermore, claims 10 with 13-14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 11,084,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are fully encompassed by the patented claims. Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.
	It should be noted that claims 4 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,084,323. Although the claims (from which the pending claims dependent) at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are fully encompassed by the patented claims. Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.
	It should be noted that claims 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,084,323. Although the claims (from which the pending claims dependent) at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are fully encompassed by the patented claims. Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.


	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617